DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 9/19/2021 is acknowledged.  The traversal is on the ground(s) that None of the cited documents specifically describes a ceramic coating that has a thermal sensation to the touch; Boguslavsky does not disclose that the apatite has in its structure CO3 that partially replace PO4 3- in a 0.1 to 8 wt% in the form of particles between 100 nm and 50 microns .   This is not found persuasive because the thermal sensation to touch is not being claimed. Moreover, a carbonated hydroxyapatite necessarily has some of the phosphate components replaced with carbonate. The courts have generally held that differences in concentration will not support patentability. See, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II, A.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states” that defines the functional and decorative properties of the ceramic coating”. This is indefinite because it is unclear what the meets and bounds of “functional and decorative properties” are. Since the claim is completely open ended in these features, the claim effectively includes all functional and decorative properties. 
Claims 2 and 3 are rejected for depending from claim 1. 
The term “good” in claim 1 is a relative term which renders the claim indefinite. The term “good” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For examination purposes, “good union” will be examined as “union”. 
Claim 2 recites the limitation "the industry" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is indefinite for reciting “in the industry” because “the industry” hasn’t yet been defined. It is unclear which industry is being referenced. 
Claim 3 recites the limitation "the industry" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is indefinite for reciting “in the industry” because “the industry” hasn’t yet been defined. It is unclear which industry is being referenced.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
________________________________________________________________________
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUPALUKMETA et al. (Formulation of High Reflection Engobe and Their Industrial Uses for Earthenware Wall Tile) in view of OKU et al. (US 5,807,641), TAODA et al. (US 5,981,425) and BONFIELD et al. (EP 0625490 A1).
With respect to claim 1, SUPALUKMETA et al. discloses a ceramic tile (e.g., ceramic support) (Page 23; I. Introduction; first paragraph), having a ceramic coating thereon. The coating comprise an engobe layer between ceramic glaze and the ceramic tile (Page 24; I. Introduction; second paragraph) and provides adhesion between the layers (Page 23; Abstract). 
SUPALUKMETA et al. does not explicitly disclose that the glaze is a glass layer. OKU et al. discloses an anti-fungal and bacterial glaze for tiles and earthenware (Abstract; Title). The glaze layer comprises glass (Column 1, lines 55-68) and a compound, such as calcium phosphate, amongst others, to provide the anti-fungal and bacterial properties (Column 3, lines 10-40). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the glaze layer of SUPALUKMETA et al. as a glass layer with anti-fungal and bacterial properties, at taught by OKU et al., so that the ceramic wall tile can be imparted with these properties. 
OKU et al. does not explicitly disclose that the calcium phosphate is a carbonated apatite. TAODA et al. discloses that the calcium phosphate is carbonated apatite (Column 4, lines 55-68; Column 5, lines 1-15) and helps absorb and decompose proteins and other dirt components. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to use carbonated apatite as the calcium phosphate in the enamel layer of modified SUPALUKMETA et al., along with titanium oxide, as taught by TAODA et al. so as to prevent yellowing and deterioration with time due to the adhesion of oil and dirt from the hands (Column 1, lines 5-20). 
SUPALUKMETA et al. does not explicitly disclose that the carbonates replace the phosphate groups in a range of 0.1 wt% to 8.0wt%. 
BONFIELD et al. discloses a synthetic carbonated hydroxyapatite composition wherein the carbonate replaces the phosphate in an amount of 3-10 wt% (Column 2, lines 1-15 and 23-55) to produces a fully dense material. It would have been obvious to one having ordinary kill in the art, prior to the effective filing date of the claimed invention, to use a synthetic carbonate apatite with the carbonates replacing about 3-10 wt% of the phosphates therein, as taught by BONFIELD et al. so as to produces a nearly fully dense enamel layer.
TAODA et al. discloses that the size of the particles is about 1 micron (Column 1, lines 60-65). 



___________________________________________________________________________
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUPALUKMETA et al. (Formulation of High Reflection Engobe and Their Industrial Uses for Earthenware Wall Tile) in view of OKU et al. (US 5,807,641), TAODA et al. (US 5,981,425) and BONFIELD et al. (EP 0625490 A1) as applied to claim 1 above, and further in view of BITOSSI et al. (US 2003/0228967).
With respect to claim 2, modified SUPALUKMETA et al. does not explicitly disclose the claimed properties. BITOSSI et al. discloses that the glasses of the glaze meets ISO 13006 annex B1A (Paragraph [0018]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the enamel of modified SUPALUKMETA et al. with the classification of ISO 13006 annex B1A, as taught by BITOSSI et al. so that the absorption of the enamel can be less than or equal to 0.5%. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745